                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-cr-347-MOC-DCK-1

 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
                                           )
 Vs.                                       )                       ORDER
                                           )
 TYREE BELK,                               )
                                           )
                Defendant.                 )



       THIS MATTER is before the court on the Government’s Motion for Forfeiture of

Property. (Doc. No. 106).

       IT IS HEREBY ORDERED that defendant shall have ten days in which to respond to

the Government’s motion.



                                        Signed: October 30, 2019
